Case 1:20-cv-23787-AMC Document 43 Entered on FLSD Docket 06/18/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


  WILLIAM H. CLAFLIN, IV; et. al.,

         Plaintiffs,

         vs.                                           Case No. 1:20-cv-23787

  LAFARGEHOLCIM LTD; INVERSIONES
  IBERSUIZAS S.A.; HOLCIM TRADING SA
  (F/K/A) UNION MARITIMA INTERNACIONAL
  SA; DE RUITER OUDERLANDE B.V.; LAS
  PAILAS DE CEMENTO S.A.U.; and
  UNKNOWN SUBSIDIARY OF THE
  LAFARGEHOLCIM GROUP.

         Defendants.



                       STIPULATION OF DISMISSAL WITH PREJUDICE

          IT IS HEREBY STIPULATED by Plaintiffs through their undersigned attorneys that the
  above-captioned action is dismissed, with prejudice, with each party to bear its own attorneys’
  fees, costs and expenses.

                                                   Respectfully submitted,



  Dated: June 18, 2021                            ROIG, TUTAN, ROSENBERG, MARTIN
                                                  & BELLIDO, P.A

                                           By:    /s/Nelson C. Bellido
                                                  Nelson C. Bellido
                                                  44 W. Flagler Street, Suite 2100
                                                  Miami, Florida 33130
                                                  Tel: 305-405-0997
                                                  Fax: 305-405-1022
                                                  Pleadings@RoigLawyers.com
                                                  nbellido@roiglawyers.com
Case 1:20-cv-23787-AMC Document 43 Entered on FLSD Docket 06/18/2021 Page 2 of 3




                                       BERLINER CORCORAN & ROWE LLP
                                       David Baron (admitted pro hac vice)
                                       Melvin White (admitted pro hac vice)
                                       Laina C. Lopez (admitted pro hac vice)
                                       1101 17th Street NW, Suite 1100
                                       Washington, D.C. 20036
                                       Tel: (202) 293-5555
                                       Fax: (202) 293-9035
                                       dbaron@bcr-dc.com
                                       mwhite@bcr-dc.com
                                       lcl@bcr-dc.com


                                       FIELDS PLLC
                                       Richard W. Fields (admitted pro hac vice)
                                       Martin Cunniff (admitted pro hac vice)
                                       1701 Pennsylvania Ave., N.W.
                                       Suite 200
                                       Washington, D.C. 20006
                                       Tel: (833) 382-9816
                                       fields@fieldslawpllc.com

                                       Counsel for Plaintiffs




                                       2
Case 1:20-cv-23787-AMC Document 43 Entered on FLSD Docket 06/18/2021 Page 3 of 3




                                  CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on June 18, 2021, a true and correct copy of the foregoing was
  electronically filed with the Clerk of Court using CM/ECF. Copies of the foregoing document will be
  served upon counsel of record via transmission of Notices of Electronic Filing generated by
  CM/ECF.


                                       By: Nelson C. Bellido
                                          Nelson C. Bellido




                                                  3
